BRIOKELL, C. J.
1. The indictment conforms substan- . tially to the form prescribed by the Code, and, though omitting allegations deemed material at common law, under a long line of decisions must be deemed sufficient.
2. Tf there be error in the record, of injury to the appellant, it is to be found only in the exceptions reserved to the rulings of the court below in the admission of evidence. The first of these rulings refers to the admission of evidence of threats to kill the deceased, made by the accused at different times, through a period of two years, and some of them not unqualified, but stated conditionally. The force of the threat may affect its weight as evidence, while not rendering it inadmissible. Whatever may be its force, whether absolute or conditional, whether it indicates a purpose only contemplated, or fully matured, it is admissible in evidence, because indica*497tive of the state of mind of the accused, and of tbe feelings he entertained or cherished towards the deceased. The length of time elapsing between the making of the threat apd the criminal act, when the crime is to be proved only by circumstantial evidence, is of importance in determining the weight to be accorded to it, as a.circumstance connecting the accused with the commission of the criminal act, or as indicative of the state of his mind towards the person threatened. If a long period intervenes, during which there were opportunities of doing the threatened injury, and there was no attempt to do it, and no repetition of the threat, it would be but a slight circumstance in connecting the accused with the injury, and there would be more reason for regarding it as having been a mere careless, thoughtless utterance, or idle bravado, or ebullition of temporary passion. The length of time would impair its probative force, but would not render it inadmissible.—Hudson v. State, 61 Ala. 333; Evans v. State, 62 Ala. 6. So, the probative force of the threat would be increased, if it was frequently repeated during the whole time intervening between its first utterance and the doing of the criminal act, and the same cause for ill-will and hate continued to exist. Then it could be imputed to a malignant spirit, and a purpose that may have been vacillating, but at last became fixed and settled. The threat, like all declarations of criminal intention, tends to prove motives — to reveal purposes — and may be progressive steps to the consummation of a criminal act; and it is admissible as evidence, the weight of which the jury must determine, under appropriate instructions from the court.
3. The declaration made by the accused to ^Lucy, but a few weeks before her death, including a threat to kill her, is not a partial or unfinished statement, though it is certain that it must have been preceded, and probably was succeeded, by other conversation which the witness did not hear. In itself, it is an accusation against the deceased of falsehood, and a threat to take her life.
4. The admission of the evidence of the witness Pitts, that, on the Sunday before Lucy’s death, he heard the accused say, “that he didn’t mind killing a negro, if he fooled with him, any more than he would a buck-rabbit,” was erroneous. All evidence ought to be responsive to the issue, and within the issue it is the duty of the court to confine the evidence. Facts and circumstances, which, when proved, can furnish no aid in determining the issue, can shed no light upon the transaction, or matter of inquiry, ought, in criminal cases, ever to be rigorously excluded. Every fact, to which evidence is offered, may, in itself, become the subject of controversy; and, *498if controverted, opposing evidence must be heard. If the evidence was not limited, — if there was no rule, or principle, respecting its admission or exclusion, perplexing inquiries as to collateral or'irrelevant facts would constantly arise, obscuring the real issue, confusing the minds of the jury, and embarrassing trials and the administration of justice. Parties would be oppressed, and would often suffer grievous wrongs; for it can not be supposed that they come prepared to meet any other evidence- than such as is material to the issue. If the evidence be of their past conduct, or of their past declarations, it is only such conduct or declarations as have relevancy to the matter under inquiry, that it is fair, just or reasonable, to suppose they can be prepared to disprove, or to qualify, or explain, relieving them from all unfavorable inferences.
This declaration of the accused, coming, as mere oral declarations generally come, iu a very questionable shape— an isolated expression, unaccompanied by any evidence of the circumstances under which it was uttered, by the conversation preceding it, by any evidence of the state of mind of the prisoner at the time of its utterance, is incapable of affording any aid or direction in the determination of any fact forming an element of the crime witli which he is accused. It is not an expression of ill-will, or of hate to the deceased, nor a declaration of purpose to do her an injury. If if imports an unfriendly spirit, or a declaration of criminal intention, it is incapable of individualization-it is directed against a race, not a class of people, nor individuals of a class. It may indicate general malignity of heart; but evidence of that should not be received, unless its manifestations formed a part of the res gestes., or were connected with it directly. A party ought not to be convicted of the offense with which he is charged, because he may have manifested a disposition to commit such offense; nor because be may have been, at some former time, guilty of, or even convicted of them ; nor should he be convicted, because he may be of bad character — certainly nob because he may have indulged iu expressions indicative of an evil heart. The admission of this evidence may have prejudiced the minds of the jury against the accused — may have induced them to give to the evidence tending to criminate him a weight which otherwise ought not to have been accorded to it. In itself, it is irrelevant, too far removed from every inquiry involved in the issue before the jury.
5. The confessions of the accused seem to have been vo-1-. untary, not induced by hopes or fears excited by others. That they were made while he was under arrest, or to officers of the law, or even elicited by inquiries addressed to him, did *499not require their exclusion.—Carroll v. State, 23 Ala. 28; Franklin v. State, 28 Ala. 9; King v. State, 40 Ala. 314.
For the error pointed out, the judgment must be reversed, and the cause remanded. The prisoner will remain in custody until discharged by due course of law.